DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-14, 16-22, and 24-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0216033 (Lee).
13. Lee discloses a medical system (system 10) comprising an adjustable frame (e.g., combination of slave station S and post 19 which are moveably mounted to each other via mounting bracket 25 at FIG. 1 and P0087) that includes a lower portion (post 19) coupled to, and moveable relative to, an upper portion (slave station S)(FIG. 1, P0087). The system includes a guide tube (adaptor 15 including guide tube 17; alternatively, combination of adaptor 15 and insert 17 which can be a catheter at P0213) that includes a handle (carriage 226) detachably coupled to the upper portion of the frame (via rails 224 at FIG. 2, P0090). The lower portion of the frame is configured to mate with a site to fix a position of the lower portion relative to a patient (via table at FIG. 1, P0085). The upper portion supports the guide tube (FIG. 1-2, P0090-P0091). The upper portion includes at least one rail (proximal end of guide tube 17) extending proximally from the frame and being movable relative to the lower portion of the frame (see mounting bracket 25 at FIG. 1, P0087). The rail defines a proximal opening to receive a tool (insert 16; alternatively, “catheter” of P0213 is at least capable of receiving an additional tool)(FIG. 2, P0081 and P0092). The rail has a circular cross-section (FIG. 2, 5, and 7).  
14. The upper portion of the frame includes a first rail extending along a first axis and a second rail extending along a second axis, and wherein the first axis intersects the second axis (e.g., FIG. 1 depicts two instruments 14 with each instrument having a rail in the form of either rails 224 or proximal end of guide tube 17 with the respective rails intersecting in FIG. 1).   
16. The upper portion of the frame includes a slot (see slot of base piece 234) receiving the guide tube (FIG. 2, P0106).  
17. The guide tube (combination of guide tube 17 and insert 16 which is a catheter at P0213) extends from a proximal end to a distal end (FIG. 2). The guide tube has at least one guide channel (channel of guide tube 17) and an articulation section (flexing section 660) proximate the distal end of the guide tube. The handle is proximate the proximal end of the guide tube (FIG. 2). The handle includes controls configured to transmit user input to the articulation section for deflecting the articulation section relative to a longitudinal axis of the guide tube (FIG. 5; P0110).  
18. The system has a tool (insert 16) coupled to the rail (FIG. 2, P0081 and P0083). The tool comprising a control member and a catheter slidable along a longitudinal axis of the rail (FIG. 2, P0090-P0092 and P0213).  
19. The control member of the tool is configured to translate and rotate simultaneously with respect to the rail (FIG. 2; P0090-P0092).
20.The catheter of the tool enters a guide channel (channel of cannula 487) of the guide tube (guide tube can reasonably be considered guide tube 17 in combination with cannula 487) via a port (cannula 487) located distal to a distal end of the rail (FIG. 2).  
21. Lee discloses a medical system (system 10) comprising an adjustable frame (e.g., combination of slave station S and post 19 which are moveably mounted to each other via mounting bracket 25 at FIG. 1 and P0087) comprising a lower portion (post 19) coupled to an upper portion (slave station S)(FIG. 1, P0087). The upper portion extends distally relative to the lower portion (FIG. 1). The lower portion is configured to mate with a site to fix a position of the lower portion relative to a patient via table at FIG. 1, P0085). The upper portion includes a longitudinal slot (slot of base 234 receiving carriage 226 in FIG. 2 and P0090 and P0106) configured to receive a handle (carriage 226) of a guide tube (guide tube 17) and allow for translation of the handle relative to the frame (FIG. 2, P0090). The upper portion includes a first rail (proximal end of first guide tube 17) extending along a first axis (e.g., axis of first instrument 14 in FIG. 1) and a second rail (proximal end of second guide tube 17) extending along a second axis (e.g., axis of second instrument 14 in FIG. 1). Each of the first rail and the second rail defining a proximal opening to receive a respective tool (insert 16; alternatively, “catheter” of P0213 is at least capable of receiving an additional tool)(FIG. 2, P0081 and P0092). 
22. The first axis of the first rail intersects the second axis of the second rail (FIG. 1).  
24. The frame includes a lock (mounting bracket 25) to fix a position of the upper portion of the frame relative to the lower portion of the frame (FIG. 1, P0087). The lower portion of the frame is configured to mate with a table or bed (table T at FIG. 1, P0085).  
25. The system has the guide tube (e.g., combination of adaptor 15 and insert 17 which can be a catheter at P0213). The guide tube includes at least one guide channel (channel of guide tube 17), an articulation section (flexing section 660) proximate a distal end of the guide tube (FIG. 5, P0110). The handle is proximate a proximal end of the guide tube (FIG. 2) and including controls coupled to the articulation section (FIG. 5; P0110). The guide channel extends from a port (cannula 487) through the articulation section, the port being distal to the controls of the guide tube and distal to each of the first rail and the second rail (FIG. 2, P0093).  
26. The system has a first tool (first insert 16) coupled to the first rail and slidable along the first axis, and a second tool (second insert 16) coupled to the second rail and slidable along the second axis (FIG. 1-2).
27. Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 2, 5, and 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0216033 (Lee), as applied to claim 13 and 21 above, and further in view of US 2008/0045803 (Williams).
Lee discloses the invention substantially as claimed as discussed above but does not disclose a lock to fix a position of the rail relative to the frame or a lock to fix a position of the guide tube relative to the frame. Williams teaches a system in the same field of endeavor a lock (locking screws 198) to fix a position of the rail relative to the frame (FIG. 15A, P0069) for the purpose of fixing the rail relative to the frame (FIG. 15A, P0069) and a lock (locking handles 108) to fix a position of the guide tube relative to the frame (e.g., locking handles 108 lock distal portion 112 at FIG. 4 and P0045-P0046) for the purpose of fixing the guide tube relative to the frame (FIG. 4, P0045-P0046). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lee to include the locks as taught by Williams in order to fix the rail relative to the frame and to fix the guide tube relative to the frame.
Claims 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0216033 (Lee) in view of US 2008/0045803 (Williams).
28. Lee discloses a medical system (system 10) comprising an adjustable frame (e.g., combination of slave station S and post 19 which are moveably mounted to each other via mounting bracket 25 at FIG. 1 and P0087) comprising a lower portion (post 19) coupled to an upper portion (slave station S)(FIG. 1, P0087). The system has a guide tube (e.g., combination of guide tube 17 and insert 16 which is a catheter at P0213) including a housing (carriage 226) coupled to the upper portion and a shaft (shaft of either or both tube 17 and insert 16). The housing includes controls configured to articulate the shaft (see flexing section 660 at FIG. 5 and P0110). The lower portion is configured to mate with a site to fix a position of the lower portion relative to a patient (via table T at FIG. 1, P0085). The upper portion includes at least one rail (proximal end of guide tube 17 and/or insert 16) movable relative to the lower portion (see mounting bracket 25at FIG. 1, P0087). The rail defining a proximal opening to receive a tool therein (FIG. 1-2; P0213). The frame includes a second lock (mounting bracket 25) to fix a position of the upper portion of the frame relative to the lower portion of the frame (FIG. 1, P0087). The at least one rail is translatable in a proximal or distal direction relative to the guide tube (FIG. 2, P0090-P0091).
Lee discloses the invention substantially as claimed as discussed above but does not disclose a lock to fix a position of the guide tube relative to the frame. Williams teaches a system in the same field of endeavor a lock (locking handles 108) to fix a position of the guide tube relative to the frame (e.g., locking handles 108 lock distal portion 112 at FIG. 4 and P0045-P0046) for the purpose of fixing the guide tube relative to the frame (FIG. 4, P0045-P0046). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Lee to include a lock as taught by Williams in order to fix the guide tube relative to the frame.
29. The guide tube includes at least one guide channel (channel of guide tube 17), an articulation section (flexing section 660) proximate a distal end of the guide tube (FIG. 5, P0110). The housing is proximate a proximal end of the guide tube (FIG. 2). The controls are configured to articulate the articulation section (FIG. 5; P0110). The guide channel extends from a port (cannula 487) through the articulation section, the port being distal to the controls of the guide tube and distal to each of the first rail and the second rail (FIG. 2, P0093).  The system has a tool coupled to the rail where the tool has a control member and a catheter (P0213). The catheter enters the guide channel of the guide tube via a port (cannula 487) distal to the rail (FIG. 2, P0093). The catheter is slidable along the guide channel by sliding the control member along a longitudinal axis of the rail (FIG. 2, P0093 and P0213).  
30. The distal end of the guide tube includes an end cap (666). The articulation portion is fixedly attached to the end cap (FIG. 6, P0109).  
31. The upper portion of the frame includes a first rail (e.g., proximal end first guide tube 17) extending along a first axis (FIG. 1) and a second rail (e.g., proximal end of second guide tube 17) extending along a second axis (FIG. 1). Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 2, 5, and 7).  
32. The system has a first tool (first catheter at P0213 and FIG. 1) coupled to, and slidable along, the first rail (FIG. 2, P0090-P0092), and a second tool (second catheter at P0213 and FIG. 1) coupled to, and slidable along, the second rail (FIG. 2, P0090-P0092). The first rail is spaced apart from the second rail to allow space for a user therebetween to control the first tool and the second tool simultaneously (FIG. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771